—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665). The allocution does not cast significant doubt on defendant’s guilt or otherwise call into question the voluntariness of the plea, and thus this case does not come within the narrow exception to the preservation rule (see, People v Tuszynski, 270 AD2d 924). The sentence is not unduly harsh or severe. (Appeal from Judgment of Livingston County Court, Cicoria, J. — Sodomy, 3rd Degree.) Present — Green, J. P., Pine, Wisner, Kehoe and Balio, JJ.